NIX, Justice,
concurring.
Although I concur in the order of the Court, I am compelled to write separately in order to clarify the issue concerning the inconsistency between a guilty verdict of voluntary manslaughter and a guilty verdict of involuntary manslaughter.
It is well established that voluntary manslaughter is the intentional killing of another, done without malice aforethought, 18 Pa.C.S.A. § 2503; Commonwealth v. Cain, 484 Pa. 240, 398 A.2d 1359 (1979); Commonwealth v. Long, 460 *426Pa. 461, 333 A.2d 865 (1975); Commonwealth v. Edwards, 448 Pa. 79, 292 A.2d 361 (1972); Commonwealth v. Conner, 445 Pa. 36, 282 A.2d 23 (1971); Commonwealth v. Flax, 331 Pa. 145, 200 A. 632 (1938); Commonwealth v. Drum, 58 Pa. 9 (1868) and that involuntary manslaughter consists of a non-malicious unintentional killing of another, 18 Pa.C.S.A. § 2504; Commonwealth v. Moore, 463 Pa. 317, 344 A.2d 850 (1975); Commonwealth v. Jones, 452 Pa. 569, 308 A.2d 598 (1973); Commonwealth v. Flax, supra.
Moreover, it has long been the rule in this Commonwealth that consistency in a verdict in a criminal case is not necessary. Commonwealth v. Carter, 444 Pa. 405, 282 A.2d 375 (1971), citing Commonwealth v. Parotto, 189 Pa.Super. 415, 150 A.2d 396 (1959); accord, Commonwealth v. Strand, 464 Pa. 544, 347 A.2d 675 (1975).
In the instant case, although the jury rendered a verdict of guilty on both voluntary and involuntary manslaughter, any inconsistency was not fatal because the evidence was sufficient to support a verdict of voluntary manslaughter and the trial- judge imposed sentence only on the voluntary manslaughter conviction. See Commonwealth v. Jackson, 230 Pa.Super. 386, 326 A.2d 623 (1974).